 


109 HR 3547 IH: Safety Net Inpatient Drug Affordability Act
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3547 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mrs. Emerson (for herself, Mr. Rush, Mr. Berry, Mr. Simpson, Mr. Strickland, and Mr. Jones of North Carolina) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend section 340B of the Public Health Service Act to increase the affordability of inpatient drugs for Medicaid and safety net hospitals. 
 
 
1.Short title This Act may be cited as the Safety Net Inpatient Drug Affordability Act. 
2.Extension of discounts to inpatient drugs 
(a)In generalSection 340B(b) of the Public Health Service Act (42 U.S.C. 256b(b)) is amended by inserting before the period the following: , except that, notwithstanding the limiting definition set forth in section 1927(k)(3) of the Social Security Act, the terms covered outpatient drug and covered drug include any inpatient or outpatient drug purchased by a hospital described in subsection (a)(4)(L). 
(b)Payment of medicaid rebates on inpatient drugsSection 340B(c) of such Act (42 U.S.C. 256b(c)) is amended to read as follows: 
 
(c)Payment of medicaid rebates on inpatient drugs 
(1)In generalFor the cost reporting period covered by the most recently filed Medicare cost report, a hospital described in subsection (a)(4)(L) shall provide to each State with an approved State plan under title XIX of such Act— 
(A)a rebate on the estimated annual costs of single source and innovator multiple source drugs provided to Medicaid recipients for inpatient use; and 
(B)a rebate on the estimated annual costs of noninnovator multiple source drugs provided to Medicaid recipients for inpatient use. 
(2)Calculations of rebates 
(A)Single source and innovator multiple source drugsFor purposes of paragraph (1)(A)— 
(i)the rebate under such paragraph shall be calculated by multiplying the estimated annual costs of single source and innovator multiple source drugs provided to Medicaid recipients for inpatient use by the minimum rebate percentage described in section 1927(c)(1)(B) of the Social Security Act; 
(ii)the estimated annual costs of single source drugs and innovator multiple source drugs provided to Medicaid recipients for inpatient use under clause (i) shall be equal to the product of— 
(I)the hospital’s actual acquisition costs of all drugs purchased during the cost reporting period for inpatient use; 
(II)the Medicaid inpatient drug charges as reported on the hospital’s most recently filed Medicare cost report divided by total inpatient drug charges reported on the cost report; and 
(III)the percent of the hospital’s annual inpatient drug costs described in subclause (I) arising out of the purchase of single source and innovator multiple source drugs; and 
(iii)the terms single source drug and innovator multiple source drug have the meanings given such terms in section 1927(k)(7) of the Social Security Act. 
(B)Noninnovator multiple source drugsFor purposes of subparagraph (1) (B)— 
(i)the rebate under such paragraph shall be calculated by multiplying the estimated annual costs of noninnovator multiple source drugs provided to Medicaid recipients for inpatient use by the applicable percentage as defined in section 1927(c)(3)(B) of the Social Security Act; 
(ii)the estimated annual costs of noninnovator multiple source drugs provided to Medicaid recipients for inpatient use shall be equal to the product of— 
(I)the hospital’s actual acquisition cost of all drugs purchased during the cost reporting period for inpatient use; 
(II)the Medicaid inpatient drug charges as reported on the hospital’s most recently filed Medicare cost report divided by total inpatient drug charges reported on the cost report; and 
(III)the percent of the hospital’s annual inpatient drug costs described in subclause (I) arising out of the purchase of noninnovator multiple source drugs; and 
(iii)the term noninnovator multiple source drug has the meaning given such term in section 1927(k)(7) of the Social Security Act. 
(3)Payment deadlineThe rebates provided by a hospital under paragraph (1) shall be paid within 90 days of the filing of the hospital’s most recently filed Medicare cost report. 
(4)Offset against medical assistanceAmounts received by a State under this subsection in any quarter shall be considered to be a reduction in the amount expended under the State plan in the quarter for medical assistance for purposes of section 1903(a)(1) of the Social Security Act.. 
(c)Clarification that group purchasing prohibition for certain hospitals is not applicable to inpatient drugsSection 340B(a)(4)(L)(iii) of such Act (42 U.S.C. 256b(a)(4)(L)(iii)) is amended by inserting (not including such drugs purchased for inpatient use) after covered outpatient drugs. 
3.Providing access to discounted drug prices for critical access hospitals 
(a)In generalSection 340B of the Public Health Service Act (42 U.S.C. 256b) is amended— 
(1)in subsection (a)(4), by adding at the end the following: 
 
(M)An entity that— 
(i)is a critical access hospital (as determined under section 1820(c)(2) of the Social Security Act); and 
(ii)does not obtain covered outpatient drugs though a group purchasing organization or other group purchasing arrangement (not including such drugs purchased for inpatient use).; 
(2)in subsection (b), as amended by section 2(a), by inserting or subsection (a)(4)(M) after subsection (a)(4)(L); and 
(3)in subsection (c)(1), as added by inserting or subsection (a)(4)(M) after subsection (a)(4)(L). 
(b)Exclusion from medicaid best price calculationsSection 1927(c)(1)(C)(i)(I) of the Social Security Act (42 U.S.C. 1396r–8(c)(1)(C)(i)(I)) is amended by inserting and to critical access hospitals described in section 340B(a)(4)(M) of such Act after Public Health Service Act. 
(c)Effective dateThe amendments made by this section shall apply to drugs purchased on or after January 1, 2006.  
 
